Case 1:19-cv-10810-MKV Document 9 Filed 03/12/20 Page 1 of 2




                                  USDC SDNY
                                  DOCUMENT
                                  ELECTRONICALLY FILED
                                  DOC #:
                                  DATE FILED: 3/12/2020
         Case 1:19-cv-10810-MKV Document 9 Filed 03/12/20 Page 2 of 2




GRANTED. The Initial Pretrial Conference previously
scheduled for March 17 is rescheduled for April 1, 2020 at
2:30PM. The Parties should update the Court no later than
March 27 as to whether the Plaintiff intends to amend her
complaint. SO ORDERED.

      3/12/2020
